eee Case 8:19-cv-02731-GJH Document 1 Filed 09/16/19 Page Tor3™ ons nn

IN THE UNITED STATES DISTRICT COURT

 

 

 

FOR THE DISTRICT OF MARYLAND ENTERED
FILEO = =" pecRIVED
ox . wc \c\: L000 ene RCE! ;
ANGIE ‘ ep 16 2088
ALTIMORE Qo ert

DOCHUAZZ CIO ECL dec SS Qe anno peru!
WOb H\egrw atten Wy So), ay |
Comhestencl oe .2 1807 ‘
(Full name, date of birth, identification #, address of petitioner}

Plaintiff,

v. Case No.: (J i 15 a 74)

(Leave blank. To be filled in by Court)
Asrenatrecan Getaninen a och *
Fran 1. Benne

. ~
SN SSREER

 

 

 

A
WACK
a WG Men ullers Muy So
CuNioes TENS POA DSO2 ST
. #
(Full name and address of respondent)
Defendant(s). f
COMPLAINT

|. Previous Lawsuits

A. Have you filed other cases in state or federal court dealing with the same facts as in this
case or against the same defendants? .

YES Oo NO a

B. If you answered YES, describe that case(s} in the spaces below.
I. Parties to the other case(s):
Plaintiff: polk
Defendant(s): nild

2. Court (if a federal court name the district; ifa state court name the city or county):

Koh

Instructionsé Form 1983 (06/2016) : . Page 6 of 13
Il.

TH.

Case 8:19-¢v-02731-GJA Document I” Filed 09/16/19 Page 20f3

3. Case No. __- malt

4, Date filed: nals

5. Name of judge that handled the case: __ oLA

 

6. Disposition (won, dismissed, still pending, on appeal): ~wrih

 

7. Date of Disposition: noih

Administrative Proceedings

A. If you are a prisoner, did you file a grievance as required by the prison’s administrative
remedy procedures?

YES” ay No O

1. If you answered YES:

a. What was the result? Condy ear Svowacs on] Ana ewe Acaogal Jeam wre
Mekal Peco wree HALE Ao Seep Tine ->O neon C&re Doctor.

b. Did you appeal?___ Nes

YES ce No O

2. If you answered NO to either of the questions above, explain why: moh

 

 

Statement of Claim
(Briefly state the facts of your case. Include dates, times, and places. Describe what each

defendant did or how he/she is involved. If you are making a number of related claims,
number and explain each claim in a separate paragraph.)

dade Need Divector Wave verte See neon OA oreo Mibviog My oF

WH Saronic Cave iSSures. “Tre Wezcrens WHS YEA As use “Aine SA Gxt of

Ts G20 po fo WELL AZO TIRES SINCE ZOE AEA OIA HL Oreck ca
SAKUES SAE e CeALing OG ME AVN SCR MG HOE

Gay Beeni® VAS ook AR Led Wes Dodgy GS Ane Mechedd NULBE SUBeuis®. AY oF

AY ERueSA Saud Sgemy “DOW IBIS WTAE Wel LG vSwer-ecl.

voy Perce OS noDdA Llomotect AWE WITH CHEN Ura ana MEE AO SEE OME PANCI |

Vive OA Seeng A Onfonic Cre Doctor ever Nnougn t Wave een Wes prhrroe|
“Race AWS V\EOR wy ZO FoR Asrinma \esuaes. Ont of Aine sevezdl Arangs Moa

Vaies Me A CMRonm\c CAVE Gare. See AbVAclecl ComPicand .

Page 7 of 13

Instructions& Form] 983 (06/2016)
ere ee ee

mo “CTase 8:19-cv-02731-GJH” Document 1 Filed 09/16/19" Page 3Sof3 ~~

IV. Relief
(State briefly what you want the Court to do for you.)

Seo Abdacinert Comprmart fom
te

 

 

SIGNED THIS Sep yenday of | , 2A.

ae he ALPHA

Signature of Plaintiff

Qnnstconer. Cov

Printed Name

Woo (Emule Mun SO
Address .

—_— —_ —_— —

 

Telephone Number

—- —_—

 

Email Address

Instructionsé& Form! 983 (06/2016} Page 8 of 13
